Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
In the amendment dated 11/30/2021, the following occurred: Claims 4, 5, 8, 13, 14, 17, 22, 23 and 26 have been amended. Claims 1-3, 11, 12, 20, 21, 29 and 30 were canceled. Figure 1 and 2 have been amended. Specification at [0043], [0046], [0048], [0060] and [0063] has been amended. 
In the amendment dated 07/08/2020, the following occurred: Claims 1-3, 11, 12, 20, 21, 29 and 30 have been canceled. Claims 4, 13 and 22 have been amended. Specification at paragraphs [0056], [0058] and [0059] has been amended. 
Claims 4-10, 13-19, 22-28 are pending. 

Drawings
The disclosure is objected to because of the following informalities:
Reference characters 272 has been used to designate “PH Components” in figure 2, and “physical health risk-scoring components” in paragraph 0060 and 0063. 
Applicant is encouraged to use consistent terminology. Appropriate correction is required.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10, 13-19, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Are (US 2017/0140114) and in further view of Soto (US 8515780).

REGARDING CLAIM 4
([0066] further teaches one or more risk models are generated using machine learning algorithms and teaches a risk model is determined by identifying a sample of data from a particular population over a specified time period, and dividing the sample of data into a training set and a testing set of data. The training set of data may be used to build and/or train the model, and the testing set may be used to evaluate the model (and in some cases further modify, such as by adjusting weights) (interpreted by examiner as generating training data that is used by a machine learning model trained to predict an entity risk), the method comprising: storing a profile of attributes related to an entity ([0057] teaches patient data received from one or more data records systems or other data store or source [0024] further teaches patient data to include EMRs or wellness/PHA records and [0056] teaches using historical patient data such as claims and clinical data (interpreted by examiner as a profile of attributes related to an entity) [0030] teaches health-related or patent records are stored on storage 121. Data records system stores patient information/data), wherein the profile of attributes include one or more physical health attributes and one or more behavioral health attributes associated with the entity ([0019] teaches that data gathered about patients (interpreted by examiner as attributes) can be information about patient lifestyle; diet, living conditions; which may include location; or other information related to the individual (interpreted by examiner as physical health attributes) and teaches that data gathered about patients (interpreted by examiner as attributes) can be wellness information, which may include personal health assessments (PHA) (interpreted by examiner as behavioral health attributes)); segmenting the profile of attributes into distinct sets of risk-scoring components ([0005] teaches an index model that use information from claims, clinical data, electronic health records (EMRs) and wellness information (interpreted by examiner as profile of attributes) to classify individuals into risk groups (interpreted by examiner as segmenting the profile of attributes into distinct sets of risk-scoring components)), with the ([0005] teaches a patient may be indexed (or categorized) according to a determined risk index (interpreted by examiner as segmenting based on a risk-type that is associated with each respective attribute)), wherein the distinct sets of risk-scoring components include at least a first set of physical health risk-scoring components and a second set of behavioral health risk- scoring components, and wherein each respective attribute is segmented into only one of the first set of physical health risk-scoring components or the second set of behavioral health risk-scoring components ([0058] teaches the data received is collected into a centralized data set which allows for the classification of members into risk groups. [0004]-[0005] teaches cataloguing patients into distinct risk groups based on risk. [0019] teaches that data gathered about patients (interpreted by examiner as attributes) can be information about patient lifestyle; diet, living conditions; which may include location; or other information related to the individual (interpreted by examiner as risk- scoring components related to physical health). [0062] also teaches personal health assessment feature data related to patient (also interpreted by examiner as risk- scoring components related to physical health) [0019] teaches that data gathered about patients (interpreted by examiner as attributes) can be wellness information, which may include personal health assessments (PHA) to classify individuals into risk groups (interpreted by examiner as risk- scoring components related to behavioral attributes). [0063] also teaches behavior or lifestyle feature data related to patient (also interpreted by examiner as risk- scoring components related to behavioral attributes) [0071] teaches classification into two categories (interpreted by examine as wherein the distinct sets of risk-scoring components include at least a first set of physical health risk- scoring components  and a second set of behavioral health risk-scoring components, and wherein each respective attribute is segmented into only one of the first set of physical health risk-scoring components or the second set of behavioral health risk-scoring components)); providing, as an input to a mapping engine, the first set of physical health risk-scoring ([0041] teaches model variables indexing service 122 (interpreted by examiner as the mapping engine) may include services for variables (interpreted by examiner as the first set of physical health risk-scoring components and the second set of behavioral health risk-scoring components) indexing (or mapping). In some embodiments, these services may invoke one or more computational services and teaches including predictive models service, which comprises the services or routines for forecasting a degree of risk for a patient, population, or sub-population (i.e., a risk group). Some embodiments of predictive models service include one or more risk index models described herein, and may use computational services 126 to determine and classify population members into risk groups. [0066] further teaches one or more risk models are generated using machine learning algorithms and teaches a risk model is determined by identifying a sample of data from a particular population over a specified time period, and dividing the sample of data into a training set and a testing set of data. (interpreted by examiner as determine a particular machine learning model based on the input and perform the following operation)): mapping each of the physical health risk-scoring components of the first set of physical health risk-scoring components to one or more physical health categories, wherein the mapping of the physical- health risk-scoring components indicates an extent that each physical health risk-scoring component of the entity corresponds to a respective physical health category ([0041] teaches indexing or mapping variables in records for forecasting a degree of risk (interpreted by examiner as mapping to indicates an extent that each physical health risk-scoring component of the entity corresponds to a respective physical health category) for a patient. [0019] teaches that data gathered about patients to classify individuals into risk groups, for example, information about patient lifestyle; diet, living conditions; which may include location; or other information related to the individual and [0062] also teaches personal health assessment feature data related to patient (interpreted by examiner as mapping each of the physical health risk-scoring components of the first set of physical health risk-scoring components) [0064] teaches data is structured as a data panel and [0068] and Fig 5A-5C teach aspects of an example risk index model based on alternating decision trees, assigning a score at every decision encountered and summing all of the incurred scores to determine a final classification (interpreted by examiner as mapping each of the physical health risk-scoring components of the first set of physical health risk-scoring components to one or more physical health categories)); and mapping each of the behavioral health risk-scoring components of the second set of behavioral health risk-scoring components to one or more behavioral health categories, wherein the mapping of behavioral health risk-scoring components indicates an extent that each behavioral health risk-scoring component of the entity corresponds to a respective behavioral health category ([0041] teaches indexing or mapping variables in records for forecasting a degree of risk (interpreted by examiner as mapping to indicates an extent that each behavioral health risk-scoring component of the entity corresponds to a respective behavioral health category) for a patient. [0019] teaches that data gathered about patients can be wellness information, which may include personal health assessments (PHA) to classify individuals into risk groups and [0063] also teaches behavior or lifestyle feature data related to patient (also interpreted by examiner as mapping each of the behavioral health risk-scoring components) [0014] teaches the use of a predictive model for forecasting a degree of risk for a patient, [0064] teaches data is structured as a data panel [0066] teaches training set of data used to build and/or train the model and [0068] and Fig 5A-5C teach aspects of an example risk index model based on alternating decision trees, assigning a score at every decision encountered and summing all of the incurred scores to determine a final classification (also interpreted by examiner as mapping each of the behavioral health risk-scoring components to one or more behavioral health categories)); and generating a training data based on (i) the mapping of the first set of physical health risk-scoring ([0041] teaches indexing or mapping variables in records for forecasting a degree of risk for a patient [0062] also teaches personal health assessment feature data related to patient (interpreted by examiner as risk- scoring components related to physical health) [0063] also teaches behavior or lifestyle feature data related to patient (also interpreted by examiner as risk- scoring components related to behavioral health) [0065] teaches determining one or more risk models to classify patients into risk groups, determined based on data available, such as EMR, PHA and claims data (interpreted by examiner as training data based on (i) the mapping of the first set of physical health risk-scoring components, and (ii) the mapping of the second set of behavioral health risk-scoring components) training the particular machine learning model that predicts the entity risk based on the profile of attributes, and ranking, based on the predicted entity risk, the entity against a plurality of entities ( [0041] teaches predictive models service include one or more risk index models described herein, and may use computational services 126 to determine and classify population members into risk groups. [0066] further teaches one or more risk models are generated using machine learning algorithms and teaches a risk model is determined by identifying a sample of data from a particular population over a specified time period, and dividing the sample of data into a training set and a testing set of data. The training set of data may be used to build and/or train the model, and the testing set may be used to evaluate the model (and in some cases further modify, such as by adjusting weights) (interpreted by examiner as training the particular machine learning model that predicts the entity risk based on the profile of attributes) [0020] teaches classifying patients into risk groups [0021] teaches the risk index model(s) may be applied to a population of patients to determine a set of resulting risk groups, which may be used for both a population and individual basis, as well a level or degree of risk (i.e. how risky) for each risk group or individual group members. In some embodiments, the population risk categories may be displayed to an administrator or clinician to facilitate decision making (interpreted by examiner as ranking, based on the predicted entity risk, the entity against a plurality of entities)).

Are does not explicitly disclose, however, Soto discloses; 
mapping each of the risk-scoring components of the first set of risk-scoring components to one or more categories of a first plurality of categories ([claim 1] teaches assigning the first plurality of patients to a first risk grouping (interpreted by examine as mapping each of the risk-scoring components of the first set of risk-scoring components (the physical risk scoring component of Are) to one or more categories of a first plurality of categories (the physical risk categories of Are))
mapping each of the risk-scoring components of the second set of risk-scoring components to one or more categories of a second plurality of categories ([claim 1] teaches assigning the second plurality of patients to a second risk grouping (interpreted by examine as mapping each of the risk-scoring components of the first set of risk-scoring components (the behavioral risk scoring component of Are) to one or more categories of a first plurality of categories (the behavioral risk categories of Are))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of risk categorization of Are to include the mapping of each risk component into one of two categories as taught by Soto, with the motivation of creating powerful evidence-based tools that deliver decision support at the point of care for diagnostic workups and treatment selection (Soto at [5:46-49]).

REGARDING CLAIMS 13 and 22
Claims 13 and 22 are analogous to Claim 4 thus Claims 13 and 22 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 4. 

REGARDING CLAIM 5
Are and Soto disclose the limitations of claims 4, 13 and 22.
Soto does not disclose, however Are further discloses:
The method of claim 4, segmenting the behavioral health attributes from the physical health attributes in quantifying health of a patient represented by the profile of attributes (Are at [0018] teaches classifying patients into distinct group clusters (interpreted by examiner as segmenting the behavioral health attributes from the physical health attributes in quantifying health of a patient represented by the profile of attributes)); 
and assigning, based on the segmented behavioral health attributes and the segmented physical health attributes, a health care coordinator to the patient, wherein segmentation of the behavioral health attributes from the physical health attributes in assigning the health care coordinator improves one or more patient outcomes, relative to patient outcomes independent of segmentation of the behavioral health attributes from the physical health attributes in assigning the health care coordinator (Are at [0002] teaches patient risk strata can enable health care administrators to develop wellness programs with population-specific conditions in mind, and to improve upon conventional technological approaches to achieve a greater degree of accuracy and dependability, especially as applied to a target individual as opposed to a population as a whole and [0022] teaches enabling administrators to more efficiently target individual patients for intervention and develop wellness programs (interpreted by examiner as assigning and assigning, based on the segmented behavioral health attributes and the segmented physical health attributes, a health care coordinator to the patient, wherein segmentation of the behavioral health attributes from the physical health attributes in assigning the health care coordinator improves one or more patient outcomes, relative to patient outcomes independent of segmentation of the behavioral health attributes from the physical health attributes in assigning the health care coordinator) [0031] teaches accessing and receiving health information of a user, plotting or displaying the determined result, risk group, spend forecast and display results, recommendations, predictions, orders or the likes. In one embodiment, Are teaches using results for receiving orders or recommendations for a patient (the examiner as interprets assigning health care coordinator as a type of recommendation)).  

REGARDING CLAIMS 14 and 23
Claims 14 and 23 are analogous to Claim 5 thus Claims 14 and 23 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 6
Are and Soto disclose the limitations of claims 4, 13 and 22. 
Are does not disclose, however Soto further discloses:
The method of claim 4, wherein mapping each of the physical health risk-scoring components of the first set of physical health risk-scoring components to one or more physical health categories of a first plurality of physical health categories comprises identifying a set of one or more physical health categories defined by a first model into which each of the first set of physical health risk-scoring components is classified  (Soto at [claim 1] teaches assigning the first plurality of patients to a first risk grouping (interpreted by examine as mapping each of the risk-scoring components of the first set of risk-scoring components (the physical risk scoring component of Are) to one or more categories of a first plurality of categories (the physical risk categories of Are)) based at least in part on respective outputs from the medical rules-based evaluation system (interpreted by examiner as identifying a set of one or more physical health categories defined by a first model into which each of the first set of physical health risk-scoring components is classified))

REGARDING CLAIMS 15 and 24
Claims 15 and 24 are analogous to Claim 6 thus Claims 15 and 24 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIM 7
Are and Soto disclose the limitations of claims 4, 13 and 22. 
Are does not disclose, however Soto further discloses:
The method of claim 4, wherein mapping each of the behavioral health risk-scoring components of the second set of behavioral health risk-scoring components to one or more behavioral health categories of a second plurality of behavioral health categories comprises identifying a set of one or more behavioral health categories defined by a second model into which each of the second set of behavioral health risk-scoring components is classified (Soto at [claim 1] teaches assigning the second plurality of patients to a second risk grouping (interpreted by examine as mapping each of the risk-scoring components of the first set of risk-scoring components (the behavioral risk scoring component of Are) to one or more categories of a first plurality of categories (the behavioral risk categories of Are)) based at least in part on respective outputs from the medical rules-based evaluation system (interpreted by examiner as identifying a set of one or more behavioral health categories defined by a second model into which each of the second set of behavioral health risk-scoring components is classified))
 
REGARDING CLAIMS 16 and 25
Claims 16 and 25 are analogous to Claim 7 thus Claims 16 and 25 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIM 8 
Are and Soto disclose the limitations of claims 4, 13 and 22.
Soto does not disclose, however Are further discloses:
The method of claim 4, wherein generating training data based on the (i) segmented first set of physical health risk-scoring components, and the (ii) segmented second set of behavioral health risk-scoring components comprises: generating a training feature vector that represents features corresponding to each category of the first model and each category of the second model (Are at [0065] teaches determining one or more risk models to classify patients into risk groups, determined based on data available, such as EMR, PHA and claims data (interpreted by examiner as generating the training data based on the (i) segmented first set of physical health risk-scoring components, and the (ii) segmented second set of behavioral health risk-scoring components comprises: generating a training feature vector that represents features corresponding to each category of the first model and each category of the second model) [0005] teaches an index model to classify individuals into risk groups (classify is interpreted by examiner as segmenting into distinct sets of risk scoring components) [0014] teaches the use of a predictive model for forecasting a degree of risk for a patient. [0020] teaches aggregated data and using machine learning to determine a risk score for classifying patients into a risk group. [0021] teaches risk index models to determine set of resulting risk groups which is used to determine one of two things, implying there are two categories in which a patient can be classified. [0064] teaches data is structured as a data panel. [0066] teaches training set of data used to build and/or train the model (interpreted by examiner as generating a training feature vector that represents features corresponding to each category of the first model and each category of the second model)).   

REGARDING CLAIMS 17 and 26
Claims 17 and 26 are analogous to Claim 8 thus Claims 17 and 26 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIM 9
Are and Soto disclose the limitations of claims 4, 13 and 22.
Soto does not disclose, however Are further discloses:
The method of claim 8, further comprising: for each feature of the training feature vector, assigning a first value to the feature if a physical health risk-scoring component or behavioral health scoring component is mapped to the physical health category or the behavioral health category to which the feature corresponds; and assigning a second value that is different than the first value to the feature if a physical health risk-scoring component or behavioral health scoring component cannot be mapped to the physical health category or the behavioral health category from which the feature is derived (Are at [0020] teaches aggregated data and using machine learning to determine a risk score for classifying patients into a risk group. [0021] teaches risk index models to determine set of resulting risk groups which is used implying there are two categories in which a patient can be classified (physical/behavioral risk-scoring component/category of Are). [0041] teaches using predictive models service which comprise of forecasting a degree of risk or forecasting a future values of variables (interpreted by examiner as first and second value) and [0075] teaches a regression model that evaluates relationship between different features when trying to predict a value [0068] and Fig 5A-5C teach aspects of an example risk index model based on alternating decision trees, assigning a score at every decision encountered and summing all of the incurred scores to determine a final classification (interpreted by examiner as assigning a first value to the feature if a physical health risk-scoring component or behavioral health scoring component is mapped to the physical health category or the behavioral health category to which the feature corresponds; and assigning a second value that is different than the first value to the feature if a physical health risk-scoring component or behavioral health scoring component cannot be mapped to the physical health category or the behavioral health category from which the feature is derived))

REGARDING CLAIMS 18 and 27
Claims 18 and 27 are analogous to Claim 9 thus Claims 18 and 27 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 10
Are and Soto disclose the limitations of claims 4, 13 and 22.
Soto does not disclose, however Are further discloses:
The method of claim 8, wherein the training feature vector also includes one or more features representing demographic information related to the entity (Are at [0019] and [0059] teaches patient data including demographic information).  

REGARDING CLAIMS 19 and 28
Claims 19 and 28 are analogous to Claim 10 thus Claims 19 and 28 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

Response to Arguments
Drawing Rejection 
Regarding the rejection of figure 1, the Applicant has amended figure 1 and has overcome the basis of rejection.   

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 4-10, 13-19, 22-28, the Applicant has amended the claim to incorporate training machine learning model, rendering the claims subject matter eligible. The recitation of a trained machine learning model in the claim removes the claim from being directed to an abstract idea (mental process or organizing human activity).

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 4-10, 13-19, 22-28, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Neither Are nor Soto, taken alone or in any proper combination, discloses or makes obvious "providing, as an input to a mapping engine, the first set of physical health risk-scoring components and the second set of behavioral health risk-scoring components, wherein the mapping engine is configured to determine a particular machine learning model based on the input and performs the following operation," "training the particular machine learning model that predicts the entity risk based on the profile of attributes," and "ranking, based on the predicted entity risk, the entity against a plurality of entities," as recited in claims 4, 13, and 22. All of the dependent claims are patentable for at least similar reasons as those for which the claims from which they depend are patentable. For the reasons discussed above, withdrawal of the §103 rejections is respectfully requested. 
Regarding 2, the Examiner respectfully disagrees. Are at [0041] teaches model variables indexing service to include services for variables (interpreted by examiner as the inputted first and second risk scoring components) indexing (or mapping) (interpreted by examiner as the mapping engine) and teaches these services may invoke one or more computational services and teaches including predictive models service, which comprises the services or routines for forecasting a degree of risk for a patient, population, or sub-population (i.e., a risk group). Some embodiments of predictive models service include one or more risk index models described herein, and may use computational services 126 to determine and classify population members into risk groups. Are at [0066] further teaches one or more risk models are generated using machine learning algorithms and teaches a risk model is determined by identifying a sample of data from a particular population over a specified time period, and dividing the sample of data into a training set and a testing set of data and that the training set of data may be used to build and/or train the model, and the testing set may be used to evaluate the model (and in some cases further modify, such as by adjusting weights) (which is interpreted by examiner as determine a particular machine learning model based on the input and perform the following operation: training the particular machine learning model that predicts the entity risk based on the profile of attributes). 
Are at [0020] further teaches classifying patients into risk groups [0021] teaches the risk index model(s) may be applied to a population of patients to determine a set of resulting risk groups, which may be used for both a population and individual basis, as well a level or degree of risk (i.e. how risky) for each risk group or individual group members. In some embodiments, the population risk categories may be displayed to an administrator or clinician to facilitate decision making (which is interpreted by examiner as ranking, based on the predicted entity risk, the entity against a plurality of entities). 
	Moreover, given the broadest reasonable interpretation, the cited references teach the claimed invention.
 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626